Citation Nr: 1604638	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial rating of 30 percent effective August 29, 2006.

The rating assigned for PTSD was increased first to 50 percent, and subsequently to 70 percent, both effective August 29, 2006.  See April 2008 statement of the case; March 2014 rating decision.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The claims listed on the title page were remanded by the Board for additional development in May 2014.  The claim for entitlement to an increased initial rating for PTSD had been remanded by the Board three times prior to then, namely in March 2012, January 2013, and December 2013.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claims were remanded by the Board in May 2014 in pertinent part for the AOJ to determine whether psychiatric testing records dated in April 2012 and February 2013 (completed in conjunction with the Veteran's VA PTSD compensation examinations) that had been requested on two occasions without success either do not exist or that further efforts to obtain them would be futile.  The Board specifically instructed that if the AOJ determined that these previously-requested records either do not exist or that further efforts to obtain them would be futile, the AOJ was to prepare a memorandum of unavailability outlining all actions taken to obtain the records and to notify the Veteran in writing that these records do not exist, or that further efforts to obtain them would be futile, and to advise him that he may supplement the record with copies of his records he may have in his possession.  

There is no indication that any additional attempts to obtain the April 2012 and February 2013 psychiatric testing records were made.  In addition, no memorandum of unavailability has been associated with the electronic file and the Veteran was not notified as instructed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This deficiency must be rectified on remand.

The claims were also remanded by the Board in May 2015 in order to afford the Veteran a VA Social and Industrial Survey to determine if it is at least as likely as not that the Veteran's PTSD alone precludes him from obtaining and maintaining substantially gainful employment.  Review of the electronic record indicates that the AOJ scheduled the Veteran for an updated examination of his PTSD rather than a Social and Industrial Survey.  Review of the electronic record also indicates that the Veteran has recently asserted that his right hip has also impacted his employability.  As the Veteran is service-connected for residuals of a gunshot wound to the right buttock, an opinion regarding the impact of both service-connected disabilities on the Veteran's employability must be obtained on remand.  

Additional private treatment records relevant to the claims were received after the claims were certified to the Board.  This evidence was not accompanied by a waiver of consideration by the AOJ.  As such, the Board must remand the Veteran's claims for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).  Contemporaneous VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Durham VAMC, dated since August 2015.  

2.  If the AOJ determines that the previously-requested psychiatric testing records (dated in April 2012 and February 2013) either do not exist or that further efforts to obtain them would be futile, the AOJ should prepare a memorandum of unavailability outlining all actions taken to obtain the records.  The claimant should also be notified in writing that these records do not exist or that further efforts to obtain them would be futile and advised that he may supplement the record with copies of his records he may have in his possession.

3.  Provide the Veteran an evaluation by a vocational specialist.  The specialist is asked to address the functional effects of the Veteran's service-connected disabilities (PTSD and residuals of a gunshot wound to the right buttock) on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




